\ Donne oS hegre Nec hor n¢in Tesh. hpeog

United States Courts

0ukey Vu Nebel D to le rns Southern District of Texas
PY. Rae Lelblo JUL 12 2019

David J. Bradley, Clerk of Court

Aston VEU 1730-1010

Lemac Wu don Se tozeryy s 5
ea Relefe S\yeol aaa | Yate Volad on fe ledi ey,

in| S Mle of Sur LOR
S Queclon
$ foss
PS AK , | Represe wed by Kane Westar
1 _ Ryne Soc ut
- 4< ude S«, at Red ove Wrool
eran Mvp \ebon, Taps TIS

ans Departuenbot GPmral Lud ie Nest varden toby Roel ¢ oh Bao

\.Sé ol 2 1s > !
ede Bewtowrh Wyre Ty wosters ba. Llowenups Fouce. C.CoU He

. Nes. Mv, rc, ro

J Gelmnee Kperolgons -Cuglae
wlstalo (2°). \s Capleen Relour C Pn WasdtkSrs.
> Nahe ‘ Gara v, Cosy COX Vohnson, oo eee aes rfovnse

Oh ade 3 Qres = Ben Selon te Kolemded tothe Cou
" en Wis tes 24°
nw Sala Ye Untled Stale, et cha llerges Ihe debendat te {is
hes Sui L was \p In te PisWic Corl, ob SowWhern Weick of Yeuns
earn "9 y Vlatind SO TT sanc Wadsin Se. coeh Uke “tex CORNEA
Lhe nirmed she Wh NE wotd Bke de oxhendad Lis Comgandy\ whe,

\ lays OFA _ywDp\ays dian vdeS ol keer Lotled \a AX \n a RPERWS Campana

x Mb veloly Loe? Velodod aiiicy regan of Yio Crok he was Ryle >,

 
° 9 \
THES nod Dasetelinaerloomabenad Ales Nast ei ae ir ee ‘
™ o-worleed_ve\lwlod Payyy +) WU Ons wou Wap discPe wavy

Curren\) Vaden. ony Were fn oe legal wrokey, Ror Yea Ve el alll we Lens

Sp vA WY re T* ‘od 0) \ pt Cour \ doommenkad Or Word +5 lade QDcK we
ovrecommends\eons Nem Sabo lep\ wodher end TL nad -Ananctor Cush

AMStAR Ran, ty URC Spall ray Aree [el boe3 esa Nsat goed
Rove Zong, (or elused le woke or Yo Ayer oul bor ns Oe y
Drow, lei reason... whPed-vect tatlare Lo Gueltly be Wt wrt 2

2d ob (a? Lod droles Bur ol Wypowls abou yeu) Tayury» Wich “Lov ia lap Pssue.
sch ovr Pa Cound ol Wopends-» Aone Jo Shits Complete were Frmalert\ leary
“© 49 \oeoRag on vaoay oh Mie Phetabath (lodrns app Wes wher here ms bear
2 w Sudeynen |. ON Var Senne Cruse. v-acl eon, On meve \S WHA fear Kiev
Sui Lr Ty o\

Y Nes ov thePy Privyes 5 anil (3) 4 Cub
ESR onset ol Wnt Saene prrkes ov thet PriUies 5 and. (2) Gubsenue

Mese Le The Vayouc of.
en‘ or Eoony SP F\\e08s Yo Som wh now
1 Bens Ore War M\exlos does Comel La Ye Some KES bo,
eo le \ OA5 AMIS Wed \oy We Pl wre WS ncli do, a\\ VOW WVeo gg
on BAe °F Ere We Aohovadeals u%Vq YesPeL loa \\ ora
yt White), \eee 1
dL Bag, one tae ry Merge she stall The Sssue lore 2. Wr Seco
ROM RG Loy Aart Made We plagalett Yad Bhat Sp O36 Cony
AY Adoadd \ om 2 \y 0, 201)

JO ro “ats Vyeie Whe Pega invoy, uh
C c \ 1S \eck Coun

Me Teac Hack Se
(ous ov Npgeals Meda ld J.

id
LE ymgatengaenrien tte teat Ge Meg et De eet
pa gate BPE SE hg re

b feed freeqgegfeg le licegllel AM Mittal hf PSE eee,

CMOA~ROCE Tava\ VAT

01 ON Hoa sey
mer m° ‘Aalpeig “p SRINIO\ “\° LAs WX MRNAS?
MOE ST TAL Y +) ASEL, SO, VeToN\

 

Re

qa
SEXO! JO JOINISIq Wwaunog
SLNOD sae payun

Case 4:19-cv-02541 Document1 Filed on 07/12/19 in TXSD Page 3 of 3

ra mai Poca TF eke SEO ROC TE ears Set NU Woe \(osry
Ee a = “ “che oh HOLSTIOH. HOM. BIT PN \ {or is DAYONGY Do
eae er Upniszzone” YC WOST y U v

   
